Case 1:21-cv-00171-JAO-RT Document 24 Filed 05/19/21 Page 1 of 5          PageID #: 297




                   IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF HAWAII

 DAWN MARIE PALIKAN,                    )   CIVIL NO. 21-00171 JAO-RT
                                        )
              Plaintiff,                )   ORDER DISMISSING ACTION
                                        )   WITHOUT PREJUDICE
       vs.                              )
                                        )
 LONGS DRUGS, et al.,                   )
                                        )
              Defendants.               )
                                        )

          ORDER DISMISSING ACTION WITHOUT PREJUDICE

       On April 5, 2021, Plaintiff Dawn Marie Palikan (“Plaintiff”) filed a

 Complaint asserting diversity jurisdiction as the basis for subject matter

 jurisdiction in this action. On April 6, 2021, the Court issued an Order to Show

 Cause (“OSC”) directing Plaintiff to explain, by April 20, 2021, why the case

 should not be dismissed for lack of jurisdiction; namely, because Plaintiff and a

 defendant — Cheryl Lynn Justak — shared the same citizenship. ECF No. 11 at 2.

 The Court also questioned the accuracy of Plaintiff’s allegations regarding

 Defendants Longs Drugs’ and CVS Health’s citizenships. Id. n.1.

       On April 16, 2021, Plaintiff filed a First Amended Complaint and a response

 to the OSC. Plaintiff explained that she eliminated Ms. Justak and she provided

 information regarding newly added Defendants Longs Drugs Stores California,
Case 1:21-cv-00171-JAO-RT Document 24 Filed 05/19/21 Page 2 of 5           PageID #: 298




 LLC and CVS Health Solutions, LLC (collectively, “LLC Defendants”) to address

 the Court’s concerns about the accuracy of prior citizenship allegations regarding

 Longs Drugs and CVS Health. ECF No. 14.

        On April 20, 2021, the Court issued a Further OSC, explaining that

 Plaintiff’s allegations regarding the LLC Defendants’ citizenships were

 insufficient. ECF No. 15 at 3. The Court informed Plaintiff that because an LLC’s

 citizenship is determined by its members, she must identify all of the LLC’s

 members and their citizenships. Id. The Court ordered Plaintiff to provide this

 information and cautioned that failure to timely or satisfactorily respond would

 result in the dismissal of the action without prejudice. Id. at 4.

        On May 4, 2021, Plaintiff responded to the Further OSC, but failed to

 provide the requisite information. ECF Nos. 16–19. Although the Court recited

 the governing law regarding the measure of an LLC’s citizenship, and expressly

 distinguished it from that of a corporation, Plaintiff supplied information unrelated

 to the LLC Defendants’ citizenships, such as a listing of the board of directors and

 officers.1




 1
   It appears Plaintiff erroneously believes that the LLC Defendants’ places of
 incorporation are their citizenships. The Court clearly stated otherwise in its
 Further OSC. Plaintiff also provided information for Longs Drugs Store
 California, Inc., who is not a party to this action.
                                            2
Case 1:21-cv-00171-JAO-RT Document 24 Filed 05/19/21 Page 3 of 5             PageID #: 299




       On May 5, 2021, the Court issued another Further OSC, again reiterating the

 applicable law regarding an LLC’s citizenship and explaining that Plaintiff must

 identify all of the LLC’s members and their citizenships, along with necessary sub

 tiers, to satisfactorily allege jurisdiction. ECF No. 20 at 3. The Court directed

 Plaintiff to identify each of the LLC Defendants’ members and provide their

 citizenships, and if any members are LLCs and/or unincorporated associations, to

 identify those entities and provide their citizenships, warning Plaintiff that it was

 her final opportunity to establish subject matter jurisdiction. Id. at 4. The Court

 cautioned that it would dismiss this action without prejudice if Plaintiff failed to

 satisfactorily respond. Id.

       Federal district courts have original jurisdiction over cases where the amount

 in controversy exceeds $75,000, exclusive of interest and costs, and where the

 matter in controversy is between citizens of different states. See 28 U.S.C.

 § 1332(a)(1). Complete diversity of citizenship requires that each of the plaintiffs

 be a citizen of a different state than each of the defendants. See Williams v. United

 Airlines, Inc., 500 F.3d 1019, 1025 (9th Cir. 2007) (citing Exxon Mobil Corp. v.

 Allapattah Servs., Inc., 545 U.S. 546, 553 (2005)); Morris v. Princess Cruises,

 Inc., 236 F.3d 1061, 1067 (9th Cir. 2001). A corporation is a citizen of “(1) the

 state where its principal place of business is located, and (2) the state in which it is

 incorporated.” Johnson v. Columbia Props. Anchorage, LP, 437 F.3d 894, 899


                                            3
Case 1:21-cv-00171-JAO-RT Document 24 Filed 05/19/21 Page 4 of 5            PageID #: 300




 (9th Cir. 2006) (citing 28 U.S.C. § 1332(c)(1)). By contrast, an LLC shares the

 citizenships of all of its owners/members. See id. at 902. If an owner/member is

 an LLC, its owners/members must also be identified, along with their citizenships.

       “Courts have an independent obligation to determine whether subject-matter

 jurisdiction exists, even when no party challenges it.” Hertz Corp. v. Friend, 559

 U.S. 77, 94 (2010). Federal courts are presumed to lack subject matter jurisdiction,

 and the plaintiff bears the burden of establishing that subject matter jurisdiction is

 proper. See Kokkonen v. Guardian Life Ins. Co., 511 U.S. 375, 377 (1994).

 Diversity jurisdiction generally “depends on the citizenship of the parties at the

 time suit is filed.” Dole Food Co. v. Patrickson, 538 U.S. 468, 478 (2003). When

 a plaintiff files an amended complaint, “courts look to the amended complaint to

 determine jurisdiction.” Rockwell Int’l Corp. v. United States, 549 U.S. 457, 473–

 74 (2007). If the Court lacks subject matter jurisdiction, an action must be

 dismissed. See Fed. R. Civ. P. 12(h)(3).

       Plaintiff filed a response to the Court’s most recent Further OSC on May 18,

 2021. ECF No. 23. Instead of providing the requisite information, she resubmitted

 information previously deemed irrelevant and/or deficient. Compare id. with ECF

 Nos. 18–19. Specifically, Plaintiff continues to treat executives/officers and board

 members as owners/members but has not demonstrated that they are in fact

 owners/members of the LLC Defendants. An individual is not an owner/member


                                            4
Case 1:21-cv-00171-JAO-RT Document 24 Filed 05/19/21 Page 5 of 5                  PageID #: 301




 of an LLC based solely on employment and/or affiliation. Thus, although Plaintiff

 provided residential addresses for these individuals, the addresses do not inform

 the citizenship inquiry if the individuals are not owners/members. And in any

 event, Plaintiff identifies the addresses as places of residency. “But the diversity

 jurisdiction statute, 28 U.S.C. § 1332, speaks of citizenship, not of residency.”

 Kanter v. Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001).

        The Court afforded Plaintiff multiple opportunities to assert sufficient

 jurisdictional allegations, but she has not identified the LLC Defendants’ members

 nor their citizenships. Because Plaintiff has failed to do so even after responding

 to three OSCs and amending her pleading, further opportunities to provide

 information would be pointless. Based on the information supplied by Plaintiff,

 she has not met her burden of establishing that subject matter jurisdiction is proper,

 and the Court cannot ascertain whether it has subject matter jurisdiction over this

 action. Accordingly, this action is DISMISSED without prejudice.

        IT IS SO ORDERED.

        DATED:        Honolulu, Hawai‘i, May 19, 2021.




 CV 21-00171 JAO-RT, Palikan v. Longs Drugs, et al.; ORDER DISMISSING ACTION WITHOUT PREJUDICE



                                               5
